UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C 20549 FORM 10-Q /A (Amendment No. 1) x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2011 COMMISSION FILE NUMBER: 333-164651 GAME FACE GAMING, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Florida 27-1551007 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S Employer Identification No.) 20 East Sunrise Highway Valley Stream, New York 11581 (Address of Principal Executive Offices) (516) 303-8100 (Issuer's Telephone Number, Including Area Code) (Former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 232.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files) Yes ¨ No x . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer o Accelerated filer o Non- accelerated filer o Small reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As ofAugust10, 2011, 55,675,000 shares of common stock, $.001 par value per share, of the issuer were outstanding. Transitional Small Business Disclosure Format (check one): Yes ¨ No x Explanatory Statement This Amendment No. 1 to the Quarterly Report on Form 10-Q (“Amended Form 10-Q”) of Game Face Gaming, Inc. amends our Quarterly Report on Form 10-Q for the period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (the “Original Form 10-Q”). This Amended Form 10-Q is being filed to correct errors in the Original Form 10-Q and is meant to restate the Original Form 10-Q in its entirety. The Company has attached to this Amended Form 10-Q updated certifications executed as of the date of this Amended Form 10-Q by the President and Chief Executive Officer as required by Sections 302 and 906 of the Sarbanes Oxley Act of 2002. These updated certifications are attached as Exhibits 31.1 and 32.1 to this Amended Form 10-Q. 1 GAME FACE GAMING, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) CondensedBalance Sheets 3 CondensedStatements of Operations 4 CondensedStatements of Cash Flows 5 Notes to Interim CondensedFinancial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 Game Face Gaming, Inc. (f/k/a Intake Communications, Inc) (A Development Stage Company) Balance Sheets ASSETS June 30, December 31, Unaudited Audited CURRENT ASSETS Cash and cash equivalents $ 584 Prepaid Insurance - Total current assets $ 584 NON-CURRENT ASSETS Net Fixed Assets, (Net of $786 of Accumulated Depreciation) Intangible Assets - Total non-current assets TOTAL ASSETS $ 584 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES AND EQUITY LIABILITIES Current Liabilities Accrued Expenses 0 Bridge Loans - Payroll Liabilities - Accounts payable $ 3,000 Loan from Officer 3,000 Total Current Liabilities 6,000 TOTAL LIABILITIES $ $ 6,000 STOCKHOLDERS' EQUITY (DEFICIT) Capital Stock Authorized: 250,000,000 common shares, $0.0001 par value 55,675,000 and 9,000,000 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively $ $ Additional paid in capital Deficit accumulated during the development stage ) (26,416 ) Total Stockholders' Equity (Deficit) ) 5,416 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ 584 3 Game Face Gaming, Inc. (f/k/a Intake Communications, Inc) (A Development Stage Company) Statements of Operations For the Period December 24, Three Months Three Months Six Months Six Months Ended Ended Ended Ended (Inception) to June 30, June 30, June 30, June 30, June 30, REVENUES White Label Solutions Contract - Cancellation of Debt Income - Interest Income $
